ACCEPTED
                                                                                                                                         06-15-00129-CR
                                                                                                                              SIXTH COURT OF APPEALS
                                                                                                                                    TEXARKANA, TEXAS
Appellate Docket Number:        06-15-00129-CR                                                                                       8/6/2015 5:58:34 PM
                                                                                                                                        DEBBIE AUTREY
                                                                                                                                                  CLERK
Appellate Case Style: Style:    James Barcard Cunningham
                          Vs.   State of Texas

                                                                                                               FILED IN
Companion Case:                                                                                         6th COURT OF APPEALS
                                                                                                          TEXARKANA, TEXAS
                                                                                                        8/7/2015 7:51:00 AM
                                                                                                            DEBBIE AUTREY
Amended/corrected statement:                                                                                    Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 6th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     James                                                          Lead Attorney
Middle Name: Barcard                                                   First Name:          Clint
Last Name:      Cunningham                                             Middle Name: Foster
Suffix:                                                                Last Name:           Sare
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond: $0.00                                                      Appointed                       District/County Attorney
Pro Se:                                                                    Retained                        Public Defender
                                                                       Firm Name:              Law Office of Clint F. Sare
                                                                       Address 1:           PO Box 1694
                                                                       Address 2:
                                                                       City:                Bryan
                                                                       State:       Texas                        Zip+4:      77806-1694
                                                                       Telephone:           979-822-1505           ext.
                                                                       Fax:         979-822-1365
                                                                       Email:       cfs@sarelaw.com
                                                                       SBN:         00788354

                                                                                                                          Add Another Appellant/
                                                                                                                                Attorney




                                                                 Page 1 of 6
III. Appellee                                                           IV. Appellee Attorney(s)
First Name:        The State of Texas                                          Lead Attorney
Middle Name:                                                           First Name:          Douglas
Last Name:                                                             Middle Name:
Suffix:                                                                Last Name:           Howell
Appellee Incarcerated?          Yes       No                           Suffix:      III.
Amount of Bond:                                                                Appointed              District/County Attorney
Pro Se:                                                                    Retained                   Public Defender
                                                                       Firm Name:              Brazos County District Atty ofc.
                                                                       Address 1:           300 E. 26th Street
                                                                       Address 2:           Suite 310
                                                                       City:                Bryan
                                                                       State:       Texas                          Zip+4:    77803
                                                                       Telephone:           979-361-4320             ext.
                                                                       Fax:         979-361-4368
                                                                       Email:
                                                                                                                             Add Another Appellee/
                                                                       SBN:         10098100                                      Attorney

III. Appellee                                                           IV. Appellee Attorney(s)
First Name:                                                                    Lead Attorney
Middle Name:                                                           First Name:
Last Name:                                                             Middle Name:
Suffix:                                                                Last Name:
Appellee Incarcerated?          Yes       No                           Suffix:
Amount of Bond:                                                                Appointed              District/County Attorney
Pro Se:                                                                    Retained                   Public Defender
                                                                       Firm Name:
                                                                       Address 1:
                                                                       Address 2:
                                                                       City:
                                                                       State:       Texas                          Zip+4:
                                                                       Telephone:                                    ext.
                                                                       Fax:
                                                                       Email:
                                                                                                                             Add Another Appellee/
                                                                       SBN:                                                       Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                          Was the trial by:           jury or      non-jury?
                                     Public Order/Decency
or type of case):                                                      Date notice of appeal filed in trial court: July 1, 2015
Type of Judgment: Jury Trial
                                                                        If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: July 13, 2015
Offense charged: Unlawful Poss Firearm by Felon, enhanced              Punishment assessed: 20 years Institutional Division, TDCJ

Date of offense:     June 23, 2014                                      Is the appeal from a pre-trial order?         Yes      No
                                                                 Page 2 of 6
Defendant's plea: Not Guilty                                                   Does the appeal involve the constitutionality or the validity of a
                                                                               statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                  Yes      No
   Yes       No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes       No   If yes, date filed:
Motion in Arrest of Judgment:          Yes       No   If yes, date filed:
Other:      Yes       No                              If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No      NA         If yes, date filed: July 8, 2015
Date of hearing:                                       NA
Date of order:     July 1, 2015                        NA
Ruling on motion:           Granted         Denied     NA         If granted or denied, date of ruling: July 1, 2015




                                                                        Page 3 of 6
 VIII. Trial Court And Record

Court:    85th District Court                                             Clerk's Record:
County: Brazos                                                            Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            14-04342-CRF-85          Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: July 13, 2015
                                                                          If no, date it will be requested:
First Name:       Kyle                                                    Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes      No   Indigent
Last Name:        Hawthorne
Suffix:
Address 1:        300 East 26th Street
Address 2:        Suite 440
City:             Bryan
State:    Texas                      Zip + 4: 77803
Telephone:        979-361-4272           ext.
Fax:      979-361-4276
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: July 13, 2015
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Paula
Middle Name:
Last Name:        Fredrick
Suffix:
Address 1:        300 East 25th
Address 2:        Suite 440
City:             Bryan
State:    Texas                      Zip + 4: 77803
Telephone:        979-361-4272           ext.
Fax:      979-361-4276
Email:


                                                                    Page 4 of 6
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: August 6, 2015

                                                                                      State Bar No: 788354
Printed Name:

Electronic Signature:   /s/ Clint Sare                                                Name: Clint F. Sare
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on August 7, 2015             .




Signature of counsel (or pro se party)                            Electronic Signature: /s/ Clint Sare
                                                                         (Optional)

                                                                  State Bar No.:      788354
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 5 of 6
Please enter the following for each person served:

Date Served: August 7, 2015
Manner Served:
First Name:       Douglass
Middle Name:
Last Name:        Howell
Suffix:
Law Firm Name: Brazos County District Attorney's Office
Address 1:        300 E. 26th Street, Suite 310
Address 2:
City:             Bryan
State     Texas                      Zip+4: 77803

Telephone:        979-361-4320         ext.
Fax:      979-361-4368
Email:




                                                          Page 6 of 6